Citation Nr: 1015368	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  96-23 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a coma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from April 1977 to 
May 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

This case was remanded by the Board in October 2008.  


FINDING OF FACT

The Veteran does not have residuals of a coma due to head 
injury that are related to his military service.


CONCLUSION OF LAW

The veteran does not have residuals of a coma due to head 
injury that are the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004, May 2005, December 2008, and June 2009.  Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  While the 
STRs are of record, the Veteran at one point indicated that 
additional related service medical records should be 
available at NAS Pensacola, Florida.  A search for those 
records was conducted, but none was found.  VA has no duty to 
inform or assist that was unmet.  

The Veteran contends that he suffered a coma that was a 
result of an incident that he avers occurred while on liberty 
in either 1978 or 1979.  He has variously described the 
incident as a beating, as being pushed from a third floor 
balcony and being caused to jump from a third floor balcony.  
He contends that the next thing he remembered was waking up 
from a coma in a Navy hospital in Jacksonville, Florida after 
his ship had returned to the Jacksonville area.  

The Veteran's STRs contain no evidence of this alleged 
incident, or of treatment that could be related to the 
alleged incident.  There is an entry in the STRs related to a 
head injury resulting from a bump on the head while the 
Veteran was intoxicated.  The head bump was treated with an 
ice pack, and the STRs contain no evidence of any sequelae.  
There also is evidence of an eye injury in December 1979 
while in service, but an administrative decision held that 
the injury was not in the line of duty because the Veteran 
was on an unauthorized absence (UA) when the injury occurred.  
The Board notes in passing that the Veteran's record 
indicates that he has admitted to alcohol and drug abuse 
since he was 14 years old.  On admission to detoxification in 
August 1979, the Veteran admitted to having used cocaine, 
LSD, PCP, marijuana, and heroin.  The record shows that his 
term of military service was marked by repeated disciplinary 
infractions, sometimes involving alcohol abuse, being UA, and 
a civilian conviction resulting in jail time.  

The record indicates that the Veteran has suffered several 
head injuries since leaving active duty, including a blunt 
trauma to the area of the left eye in December 1988, an eye-
related head trauma in about 1991, and head trauma from 
falling down stairs while drunk in December 2001.  Others 
were reported to VA examiners, as noted below.  

The Veteran has been afforded several VA medical examinations 
in connection with this claim, which will be summarized here.  
An April 2006 examiner noted the Veteran's reported history 
of being in a bordello in Port-au-Prince and having been 
rushed by some people and falling three stories.  He said 
that he had been drinking at the time, and that he awoke from 
a coma in Jacksonville.  The examiner noted that his review 
of the Veteran's record indicated the injury to the face as 
noted above, but that neurologic evaluation was reported to 
be normal after that, and that thereafter in the military, 
including the report of his separation examination, there was 
no residual from any in-service head trauma.  The examiner 
reviewed the many post-service injuries and accidents.  The 
examiner cited head trauma in 2001, when a CT scan revealed 
right hemorrhagic frontal contusion, previous right frontal 
subdural hematoma, right occipital hematoma, multiple 
posttraumatic and intracranial injuries, subarachnoid 
hemorrhage, intraventricular hemorrhage, and that, the 
examiner noted, was all just in 2001.  The examiner also 
noted many other relevant post-service injuries that need not 
be detailed here.  

The examiner noted that it was impossible for him to identify 
whether the Veteran's current residuals of head injury were 
related to his military service because of the subsequent 
severe head injuries after service.  The examiner also noted 
that the Veteran has cognitive dysfunction, with recall 
abnormality and learning abnormality.  The examiner 
additionally noted that the Veteran's many post-service 
incidents, his alcohol abuse, car accidents, eye injuries, 
and a reported May 1989 gunshot wound to the face, all 
contribute to the way the Veteran was at the time of this 
examination.  The examiner concluded that, because it is 
impossible to say whether the Veteran's current disabilities 
are related to the in-service head injury described by the 
Veteran, it is at least as likely as not that the current 
head disability(ies) originated with the fall from the 
balcony while in service.  

Another examiner in March 2008 concluded that the Veteran 
suffers moderate to severe neurological deficits.  A CT scan 
revealed right frontal encephalomalacia, left hemiparesis, 
hemisensory loss and significant cognitive abnormality.  The 
examiner noted that the Veteran's course is also complicated 
with a mental health disorder, bipolar disorder, and alcohol 
abuse.  This examiner did not provide a nexus opinion, but 
did note that the Veteran reported that he had no abnormality 
before his injury in Haiti in 1979 or 1980.  

Because this examiner did not provide a nexus opinion as had 
been asked for by the Board in a September 2003 remand, the 
Board remanded again for another examination with nexus 
opinion.  That examination was conducted in July 2009.  The 
examiner noted the Veteran's report of having been involved 
in a scuffle with Haitians, and being hit with sticks and 
being knocked out.  The Veteran reported to the examiner that 
he was in a hospital for a year and a half, including a month 
in a coma.  The examiner noted that a review of the Veteran's 
record revealed "a story consistent through the essential 
folder of an attack and fall in Haiti and also of the later 
head trauma, which resulted in frontal lobe hemorrhage 
resulting in necessity for drainage of his frontal area."  
The examiner noted that there was a history of a frontal lobe 
syndrome, but it was unclear to the examiner whether this was 
after the Veteran's reported in-service incident in Haiti, or 
the later trauma.  

After a detailed report of his examination, the examiner 
diagnosed the Veteran with traumatic brain injury with 
posttraumatic headaches, and repetitive head trauma syndrome.  
The examiner gave as his opinion that the Veteran's traumatic 
brain injury abnormalities are at least as likely as not 
related to any head injury in the military, but are not 
limited to his history of alcoholism or drug abuse, or his 
documented post-service head injuries.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Here, there is clear evidence of a current disability, 
identified most recently as traumatic brain injury with 
posttraumatic headaches, and repetitive head trauma syndrome.  
There are multiple medical opinions establishing a nexus 
between the Veteran's current head disabilities and the 
Veteran's reported in-service injury, which he has reported 
as a fight and as being pushed or falling from a third story 
balcony.  However, there is no credible evidence that the 
alleged incident in Haiti ever happened.  While the most 
recent examiner noted that the Veteran's record contains a 
consistent story of an injury in Haiti while in service, 
there simply is no objective evidence that the alleged 
incident ever happened.  The Veteran alleges that he was 
hospitalized for as long as a year an a half after the 
alleged incident, but there is not a shred of evidence of 
this.  There is no medical evidence of the alleged 
hospitalization, and no evidence in the Veteran's personnel 
record, which logically would have noted an absence from his 
regular place of duty for any extended period of time.  

All of the medical opinions connecting the Veteran's current 
disabilities to the incident the Veteran alleges occurred in 
Haiti are based on the Veteran's account of that incident, 
without any mention of any objective evidence of the 
incident, or the absence of such evidence.  Because there is 
no objective evidence of the alleged in-service trauma as 
described by the Veteran or of the lengthy hospital stay the 
Veteran's alleges happened thereafter, and because the 
Veteran's STRs fail to show any head injury sequelae, the 
Board rejects the Veteran's contention that he was injured so 
severely during service that he was hospitalized and in a 
coma.  The STRs and personnel records are of greater 
evidentiary weight than the examiner's opinions.  Indeed, the 
examiners' opinions are based on the story of head trauma 
during service, which story is refuted by the absence of any 
entry in the STRs and by no abnormal neurologic findings 
noted in the STRs after the alleged incident.  Because the 
Board finds that the Veteran's history of an injury and the 
claimed period of treatment is not credible, the Board also 
finds that the medical opinions that relied on the inaccurate 
factual premise to be of lesser evidentiary value than the 
STRs themselves and what they do not show.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 433 (2006); see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995); Owens v. Brown, 7 Vet. 
App. 429 (1995).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
Veteran's current traumatic brain injury-related disabilities 
are not traceable to disease or injury incurred in or 
aggravated during active military service.  


ORDER

Entitlement to service connection for residuals of a coma due 
to head injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


